Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 Response to Amendments 
In response to the amendments received 8/4/2022:
Claims 1, 3-4, 8-11, and 15-17 are pending in the current application. Claim 1 has been amended. Claim 5 has been canceled. Claim 17 is new. Claims 9-11 and 15-16 remain withdrawn without traverse. 
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.
Drawings
Figure 1(b)  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 2016/0380310).
Regarding claim 1, Nakayama teaches an electrolyte comprising a solvent, a magnesium ion, and a halide ion (P16-17), the solvent being ethyl isopropyl sulfone (EiPS) (P15) and the halide being an iodide ion (P16-177. 116. 160). 
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. Since Nakayama’s electrolyte is similar to that of the Applicants (P15-17. 116), Applicants process is not given patentable weight in the claims. 
Regarding claim 8, Nakayama teaches a secondary battery comprising the electrolyte of claim 1 (P26-28). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to at least claim 1 above.
Regarding claim 3, Nakayama teaches the magnesium ion in an amount of 0.95 mol/L, or 1 mol/L (P98. 104. 127), or not less than 0.5 mol/L relative to a total amount of the solution. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 4, Nakayama teaches the number of magnesium atoms having a coordination number of 4 is not less than 95% of the number of all magnesium atoms, or the Mg has a four-coordinate structure when the electrolyte is analyzed by soft X-ray XAFS method (P14-15. 85-89. 120). 
Furthermore, Nakayama teaches that the magnesium atoms coordination number and amount is selected and changed as it effects the oxidation and reduction of the electrolyte (P14-15. 108. 155). Nakayama teaches that the magnesium atoms having a coordination number of four decreases, or some magnesium atoms shift to having a coordination number of six with the addition of toluene reducing the bond (P118-120) and current (P108) and to overcome this by preferably having no toluene included (P145). A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
 Thus, one of ordinary skill in the art would recognize that the sulfone solvent is selected to maximize the amount of number of magnesium atoms having a coordination number of four in Nakayama to improve electrochemical performance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to optimize the coordination number of the magnesium atoms of Nakayama, and arrive at the number of magnesium atoms having a coordination number of 4 is not less than 95% of the number of all magnesium atoms when the electrolyte is analyzed by soft X-ray XAFS method, for high anodic stability and advantageous electrochemical characteristics. 
Furthermore, Nakayama teaches using the same sulfone solvent in the electrolyte as those in P33 of the instant disclosure, which are taught as imparting coordination (P14-15). 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the number of magnesium atoms of Nakayama inherently having a coordination number of 4 is not less than 95% of the number of all magnesium atoms when the electrolyte is analyzed by soft X-ray XAFS method, when not including the use of the undesirable toluene. 
Regarding claim 17, Nakayama teaches the electrolyte of claim 1 wherein the electrolyte comprises EiPS, an iodide ion and a magnesium ion (P15-16). 
Nakayama teaches an example where a halide, magnesium and alcohol are mixed, adding the sulfone solvent, and then removing the alcohol, thus resulting in an electrolyte consisting essentially of the halide ion, magnesium ion, and sulfone (P116). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that when iodide is used instead of chloride (P16) as the halogen and EiPS is used instead of EnPS as the sulfone (P15), the resulting electrolyte would consist essentially of EiPS, the magnesium ion and the iodine ion. 
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
Applicant argues that the limitation of “the electrolyte being obtained by mixing ethyl isopropyl sulfone, metal magnesium, and molecular iodine” carries patentable weight. 
Examiner respectfully disagrees. The above recitation is a product-by-process limitation as the applicant has not shown that the limitation results in a different structure than that of the prior art. There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product. MPEP 2113
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." MPEP 2113 
The final product recited in claim 1 is “An electrolyte, comprising a solvent, a magnesium ion, and a halide ion, the solvent being ethyl isopropyl sulfone, and the halide ion being an iodide ion…”
Nakayama teaches an example where a halide, magnesium and alcohol are mixed, adding the sulfone solvent, and then removing the alcohol, thus resulting in an electrolyte consisting essentially of the halide ion, magnesium ion, and sulfone (P116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that when iodide is used instead of chloride as the halogen (P16 - Nakayama teaches I and Cl as substitutes for one another) and EiPS is used instead of EnPS as the sulfone (P15- taught by Nakayama as substitutes for one another), the resulting electrolyte would consist essentially of EiPS, the magnesium ion and the iodine ion, the same final product as claimed. 
The resulting product of Nakayama appears to be substantially the same as that claimed and no evidence is provided to show that the process results in a structurally different electrolyte. 
“It is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.
	 Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.” MPEP 2113
With respect to new claim 17 examiner noted MPEP 2111.03 III “If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention”. It is unclear how the electrolyte of Nakayama, taught for example in P116, is materially different than that of the applicants invention. 
Examiner acknowledges the differences between the applicants figures and those of Nakayama; however, “evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)” MPEP 2131.04
	“When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.” A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." MPEP 2131.02
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doe et al. (US 2014/0099557) teaches an electrolyte comprising a solvent, a magnesium ion, and a halide ion (P18. 63-64), the solvent being a sulfone solvent (P26. 36. 60), the halide ion being a bromide ion or iodide ion (P45) with the magnesium concentration (P54-55) and the coordination (52-53. 60). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729